Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose “a circuit to issue a refresh command to the command interface of the memory device external to the memory controller, wherein the refresh command specifies a refresh operation of the plurality of memory banks, the refresh operation to occur during a time interval; and the circuit to issue an operation code to the memory device, the operation code specifying a calibration operation to be performed concurrently with the refresh operation during the time interval, of the command interface of the memory device, wherein the circuit to issue the refresh command is to issue a calibration pattern to the command interface of the memory device during the calibration operation, the calibration pattern comprising a data pattern for calibrating the command interface of the memory device.”
Although the prior art discloses each of the claimed limitations, individually, the Examiner cannot determine a reasonable motivation to combine them in the manner claimed, either in the prior art or existing case law.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ROSSITER whose telephone number is (571)270-3788. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SEAN D ROSSITER/Primary Examiner, Art Unit 2133